DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: IMAGE FORMING APPARATUS INCLUDING SHEET PASSING DETECTION.

Claim Objections
Claim 1 is objected to because of the following informalities:  in the last lines the claim reads “when the second sensor do not detect the sheet”; it should be “when the second sensor does not detect the sheet”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an image forming part, a fixing member, a pressing member introduced in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fixing belt" in the last two clauses.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination over prior art, “the fixing belt” is interpreted as the “fixing member” of the fixing device.  “The fixing belt” is similarly interpreted in claim 4.
Claim 3 recites the limitation "an image forming part".  Since claim 1, from which claim 3 depends, also recites an image forming part, it is unclear if the image forming part of claim 3 is the same or different from the one of claim 1. For the purpose of examination over prior art, this limitation is interpreted as a different image forming part for the one in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,116,496 Miyamoto et al.

Miyamoto et al. teach:
(claim 1)	An image forming device 100 comprising: a sheet feeding device 2 feeding a sheet P in a predetermined conveyance direction; an image forming part 4 disposed on a downstream side of the sheet feeding device in the conveyance direction and forming a toner image on the sheet fed by the sheet feeding device; a fixing device 6 disposed on a downstream side of the image forming part in the conveyance direction, and including a fixing member 62 heated by a heating source 61 and a pressing member 63 coming into contact with the fixing member to form a pressing area N1 between the fixing member and the pressing member, the fixing member and the pressing member being rotated to fix the image on the sheet as the sheet is passed through the pressing area after passing through the image forming part; 
a conveyance path 3a along which the sheet is conveyed from the sheet feeding device to the fixing device through the image forming part; a first sensor S4 disposed on the conveyance path on a downstream side of the fixing device in the conveyance direction and detecting the sheet passed along the conveyance path (col. 9 lines 9-16); and a second sensor S2 disposed on the conveyance path on an upstream side of the fixing device in the conveyance direction and detecting the sheet passed along the conveyance path (col. 8 lines 62-67); 
wherein the fixing device stops a driving of the heating source and stops a rotation of the fixing belt (i.e. the fixing member, heating roller 62) when the first sensor does not detect the sheet passing properly (i.e. when passing of the paper sheet through sensor S4 has not been detected), and 
the fixing device stops the driving of the heating source and stops the rotation of the fixing belt (i.e. the fixing member, heating roller 62) after a predetermined period when the second sensor does not detect the sheet passing properly (i.e. when the paper sheet has not reached sensor S2 after elapse of a time period) (FIG.1, FIG.5, col. 9 line 53-col. 10 line 21, col. 11 lines 39-53, col. 12 lines 57-67, col. 15 lines 19-23).
(claim 3)	The image forming apparatus according to claim 1, comprising an informing part (display portion 12) informing that a sheet conveyance failure occurs, wherein when the second sensor does not detect the sheet passing properly, after the predetermined period, the informing part informs that the sheet conveyance failure occurs (Fig.5: step #8; col. 14 lines 21-22).
(claim 5)	The image forming apparatus according to claim 1, further comprising a resist rollers pair 32 disposed on the conveyance path between the sheet feeding device and the image forming part, wherein the second sensor is disposed on the conveyance path between the sheet feeding device and the resist rollers pair (Fig.5, col. 8 lines 62-67).
(claim 6)	The image forming apparatus according to claim 5, wherein the second sensor is a photo sensor which sends an ON signal when detecting the sheet and sends an OFF signal when detecting a separation of the sheet (col. 8 lines 42-46), and the fixing device stops the driving of the heating source and stops the rotation of the fixing member after the predetermined period in a case where the second sensor does not send the ON signal after a certain period since the sheet feeding device starts a sheet feeding operation (col. 11 lines 47-49) and in a case where the second sensor does not send the OFF signal after a certain period since the resist rollers pair starts to be rotated at a suitable timing after the second sensor sends the ON signal (col.11 lines 49-53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,116,496 to Miyamoto et al., as applied to claim 1 above, and further in view of US 7,437,110 to Kondo.
Regarding claim 4, Examiner assumes arguendo, without conceding, that Miyamoto et al. does not teach an endless belt, halogen heater, and pushing member as claimed.
Kondo discloses a fixing device (Fig.12) comprising a fixing member that is an endless fixing belt (311), a heating source that is a halogen heater (313) disposed in a hollow space of the fixing belt, the fixing device further includes a pushing member (312) pushing the fixing member to the pressing member with lubricant from an inner circumferential side of the fixing member at the pressing area, and the fixing member is driven by a rotation of the pressing member to be rotated (col. 7 lines 9-12, col. 14 lines 30-35).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the apparatus of Miyamoto et al. to comprise a fixing device like the one of Kondo, as matter of engineering design choice of a notoriously well-known configuration of a fixing device for the same purpose of fixing a toner image into a sheet.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,116,496 to Miyamoto et al., as applied to claim 1 above, and further in view of US 2001/0048822 to Hanyu et al..
Regarding claim 7, Miyamoto et al. are silent about a fan as claimed.
Hanyu discloses an image forming apparatus including a fixing apparatus (Fig.2) and a fan (350, Fig.3), wherein upon a jam occurrence (Fig.5: STEP6), the heater is stopped and a cooling fan control operation is executed (Fig.11, [0164-0174]).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the image forming apparatus according to claim 1, to further comprise a fan cooling the fixing member and the pressing member, wherein the fan cools the fixing member and the pressing member when the first sensor and the second sensor do not detect the sheet passing properly, as suggested by Hanyu’s disclosure, for at least the purpose of suppressing a temperature overshoot of the fixing member when the fixing member stops (REF: [0233]).

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393.  The examiner can normally be reached on M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852